DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment received April 26, 2022 (“Amendment”) has been entered.

Response to Arguments
Applicant's arguments filed April 26, 2022  have been fully considered but they are not persuasive. Applicant argues, Hoshino, whether considered alone or in combination with Arico, Wang, Stanley, Shigezumi, and/or Aoyama, fails to teach or suggest such an internal reforming catalyst layer [Remarks p. 10.]. Examiner disagrees, Hoshino teaches the internal reforming catalyst layer #50 para 0120-0121. It is noted, the argument recited by the Applicant in regards to there is no teaching or suggestion that this reforming catalyst layer (50) is provided on at least a part of an inner surface of the reducing gas supply path as required by amended independent claim 1 and new claim 19. The bolded text refers to newly added limitations, which is taught by JPH0613094A (Yasuo) and therefore the claim rejection is updated accordingly.
Next, Applicant argues, amended independent claim 1 and new independent claim 19 each require a metal support formed in a plate shape and made of a gas impermeable material. Hoshino provides no teaching or suggestion of such a metal support [p. 10]. Examiner disagrees. Hoshino teaches the metal support and that it is made of a gas impermeable material, taught in [0062; i.e. #6-porous metal, Ni alloy].

    PNG
    media_image1.png
    182
    872
    media_image1.png
    Greyscale

Next, Applicant argues, Hoshino neither teaches nor suggests the claimed "internal reformed fuel supply path" using steam generated by power generation [Remarks p. 11]. Examiner notes, claim 1 has been amended and thus the rejection has been updated to address the amended language, thus please refer to the rejection below which address Hoshino in view of Yasuo teach "internal reformed fuel supply path" using steam generated by power generation as claimed.
Next, Applicant argues with regard to claim 2, the metal support is made of a gas impermeable material, the plurality of through-holes are provided in a thickness direction of the metal support, and the gas in the reducing gas supply path flows along the surface (another surface) of the metal support. In other words, the claimed internal reformed fuel supply path is constructed by the plurality of through-holes positioned on upstream side and downstream side of the reducing gas along the surface of the metal support. The metal support of Hoshino is the porous metal (6). Accordingly, Hoshino fails to teach or suggest any element that could be considered to correspond to the claimed plurality of through-holes, reducing gas supply path provided along another surface of the metal support, or internal reforming catalyst layer [Remarks p. 11]. Examiner notes, the claimed through holes recited in the claim, is taught by Hoshino, i.e. the through holes are the porous metal of Hoshino which correspond to the same use/context as in the instant specification. The metal sheet of Hoshino have pores which function as the through holes of claim 2, thus this point is moot. The Applicant  is encouraged to further amend the structural elements of the claimed through holes which are distinguishable from the pores on the metal sheet that is taught in Hoshino if they would like this point to be further considered. 
Next, Applicant argues, with regard to claim 3, although the Office Action states that the fuel-electrode- side porous metal may be constructed by laminating one or more sheets of a porous metal (see paragraphs [0120] and [0121] of Hoshino), this element corresponds to the claimed metal support and thus is different from the catalyst layer provided for performing the internal reforming per se. It is noted, this language is part of the newly amended language of claim 3, thus is updated in the rejection below. 
Lastly, Applicant argues with regard to claim 4, the metal separator (8) disclosed in Hoshino does not form the claimed reducing gas supply path provided along another surface of the metal support with the metal support [Remarks p.11]. It is noted, this language is part of the newly amended language of claim 4, thus is updated in the rejection below and is taught in Fig. 2 of Hoshino.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim(s) 1-9 and 13-15 and 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over US20070015015A1 (Hoshino)  and further in view of English translation of JPH0613094A (Yasuo).


Regarding claim 1, Hoshino teaches a solid oxide fuel cell [abs]. Hoshino teaches a metal support-type fuel cell-configured as a fuel cell single unit, comprising:
a fuel cell element in which an anode layer and a cathode layer are formed with an electrolyte layer interposed therebetween [0004, 0023], a reducing gas supply path configured to supply a gas containing hydrogen to the anode layer, and an oxidizing gas supply path configured to supply a gas containing oxygen to the cathode layer [0093]; 
the fuel cell element is formed in a thin layer shape on a metal support formed in a plate shape and made of a gas impermeable material [0062; i.e. #6-porous metal, Ni alloy] 
an internal reforming catalyst layer [0126-catalyst layer #50; fig. 11]. 
However, is silent with respect to the internal reforming catalyst layer provided on at least a part of an inner surface of the reducing gas supply path and is configured to produce hydrogen from a raw fuel gas by a steam reforming reaction and an internal reformed fuel supply path to discharge steam generated by a power generation reaction from the anode layer to lead the steam to the internal reforming catalyst layer, and to lead hydrogen produced in the internal reforming catalyst layer to the anode layer.
Yasuo teaches a fuel exhaust gas recycling system of an indirect internal reforming fuel cell [0001]. Yasuo teaches to the internal reforming catalyst layer configured to produce hydrogen from a raw fuel gas by a steam reforming reaction and an internal reformed fuel supply path to discharge steam generated by a power generation reaction from the anode layer to lead the steam to the internal reforming catalyst layer, and to lead hydrogen produced in the internal reforming catalyst layer to the anode layer in annotated figure below and para 0010-0013.

    PNG
    media_image2.png
    471
    599
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoshino in view of Yasuo as doing so provides a fuel reformer that is capable of a compact system and enables the heat and water produced during the battery reaction which can be utilized as heat and water required for the reforming reaction with a high power generation efficiency as compared with the external reforming method [0002].
Regarding claim 2, Hoshino teaches wherein a plurality of through-holes penetrating the metal support are provided [0023, porous metal; #6; fig. 4],
the anode layer is provided on one surface of the metal support [0023] and the reducing gas supply path is provided along another surface of the metal support [0023], [0029-0030], and
each of the through-holes works in a flow direction in the reducing gas supply path to serve as the internal reformed fuel supply path [0030-0031; 0072; fig 11]. 
Regarding claim 3., modified Hoshino teaches the internal reforming catalyst layer is provided on the inner surface on which the reducing gas supply path is provided, which inner surface is different from a surface on which the fuel cell element is formed [0029; The fuel-electrode-side porous metal may be constructed by laminating one or more sheets of a porous metal filled with the hydrocarbon reforming; fig. 11 para 0120-0121 and please refer to the rejection of claim 1]. 
Regarding claim 4, Hoshino teaches the metal support-type fuel cell according to claim 1, wherein at least one metal separator [#8 0121] configured to partition the reducing gas supply path and the oxidizing gas supply path is provided in the fuel cell single unit, the reducing gas supply path is formed between the metal support and the metal separator [0120; and fig. 2],
and the internal reforming catalyst layer is provided on at least a part of the metal separator on a side of the reducing gas supply path [fig. 11]. 
Regarding claim 5, Hoshino teaches wherein the internal reforming catalyst layer is provided inside the through-hole [0029; 0061-0063; 0072; porous metal #6].
Regarding claim 6, Hoshino teaches wherein a reforming catalyst contained in the internal reforming catalyst layer is a catalyst in which a metal is supported on a support [0071, 0121; fig. 11].
Regarding claim 7, Hoshino teaches wherein a reforming catalyst contained in the internal reforming catalyst layer is a catalyst containing Ni [0035].
Regarding claim 8, Hoshino teaches the porous metal is composed of nickel. Further Hoshino teaches the fuel-electrode-side [i.e. anode layer] porous metal may be constructed by laminating one or more sheets of a porous metal filled with the hydrocarbon reforming catalyst, 0027-0029] thus Hoshino inherently teaches the metal support-type fuel cell wherein the anode layer contains Ni.
Regarding claim 9, as discussed above in claim 8, Hoshino teaches wherein a reforming catalyst contained in the internal reforming catalyst layer is a catalyst containing Ni [0029], the anode layer contains Ni [explained in claim 8]. In regards to the claimed “Ni content in the anode layer is different from a Ni content in the internal reforming catalyst layer,” although Hoshino does not explicitly teach the Ni content to vary between the internal reforming catalyst layer and the anode layer, this is inherently taught, as depending on the particle size and the pore size of the catalyst particles some of these may flow to the anode layer and some may not, thereby leading to the Ni content to be different in both layers [0028].
Regarding claim 13, Hoshino teaches wherein the fuel cell element is a solid oxide fuel cell [abs. 0001].
Regarding claim 14, Hoshino in view of Yasuo teaches wherein the oxidizing gas supply path of one fuel cell single unit is configured to supply the gas containing oxygen to the cathode layer of another fuel cell single unit adjacent to the one fuel cell single unit [0022, fig. 1, 0063-0064; fig. 11 and please refer to the rejection of claim 1].
Regarding claim 15, Hoshino teaches and an external reformer [0014;]  however does not explicitly teach a fuel supply unit configured to supply a fuel gas containing a reducing component to the fuel cell module. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoshino and incorporate a fuel supply unit as it is a structural element that is needed in supply fuel gas to the fuel cell module and one would have a reasonable expectation of success as this is a known structural element in a fuel cell module. The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   
Regarding claim 19, Hoshino teaches a solid oxide fuel cell [abs]. Hoshino teaches a metal support-type fuel cell configured as a fuel cell single unit, comprising: a fuel cell element in which an anode layer and a cathode layer are formed with an electrolyte layer interposed therebetween [0004, 0023], a reducing gas supply path configured to supply a gas containing hydrogen to the anode layer, and an oxidizing gas supply path configured to supply a gas containing oxygen to the cathode layer [0093], 
the fuel cell element is formed in a thin layer shape on a metal support formed in a plate shape and made of a gas impermeable material [0062; i.e. #6-porous metal, Ni alloy],
 a plurality of through-holes penetrating the metal support and provided side by side in a gas flowing direction in the reducing gas supply path [[0023, porous metal; #6; fig. 4; 0030-0031; 0072; fig 11].Page 5 of 12Application No. 17/040,469 Paper Dated: April 26, 2022 In Reply to USPTO Correspondence of February 4, 2022 Attorney Docket No. 07783-2005248 
Hoshino is silent with respect to an internal reforming catalyst layer provided on at least a part of an inner surface of the reducing gas supply path, the internal reforming catalyst layer configured to produce hydrogen from a raw fuel gas by a steam reforming reaction, and an internal reformed fuel supply path configured to discharge steam generated by a power generation reaction from the anode layer to lead the steam to the internal reforming catalyst layer, and to lead hydrogen produced in the internal reforming catalyst layer to the anode layer through the plurality of through-holes.  
Yasuo teaches a fuel exhaust gas recycling system of an indirect internal reforming fuel cell [0001]. Yasuo teaches to the internal reforming catalyst layer configured to produce hydrogen from a raw fuel gas by a steam reforming reaction and an internal reformed fuel supply path to discharge steam generated by a power generation reaction from the anode layer to lead the steam to the internal reforming catalyst layer, and to lead hydrogen produced in the internal reforming catalyst layer to the anode layer in annotated figure below and para 0010-0013.

    PNG
    media_image2.png
    471
    599
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoshino in view of Yasuo as doing so provides a fuel reformer that is capable of a compact system and enables the heat and water produced during the battery reaction which can be utilized as heat and water required for the reforming reaction with a high power generation efficiency as compared with the external reforming method [0002].
Regarding claim 20, Hoshino teaches wherein the metal support is made of any one of ferritic stainless alloy, austenitic stainless alloy, a nickel-based alloy, and an alloy containing chromium [0062; i.e. #6-porous metal, Ni alloy].

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20070015015A1 (Hoshino) and in further view of English translation of JPH0613094A (Yasuo) and US20060127747A1 [Arico)
 
Regarding claim 10, Hoshino and Yasuo are silent with respect to wherein a Ni content in the anode layer is 35% by mass to 85% by mass. Arico teaches an anode for a solid oxide fuel cell and teaches a nickel content of from about 1% by weight to about 99% by weight, more preferably from about 30% by weight to about 70% by weight, and even more preferably of about 50% by weight [0021]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoshino in view of  Arico as doing so displays great flexibility in the choose of the fuel to be fed with. It can perform by feeding the anode with a fuel selected from hydrogen; an alcohol such as methanol, ethanol, propanol; a hydrocarbon in gaseous form such as methane, ethane, butene; carbon dioxide, carbon monoxide, natural gas, reformed natural gas, biogas, syngas and mixture thereof, either in the presence of water or substantially dry; or an hydrocarbon in liquid form [0051].

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20070015015A1 (Hoshino) and further in view of English translation of JPH0613094A (Yasuo) and US20190131644A1 (Wang)

Regarding claim 11, Hoshino and Yasuo are silent with respect to wherein a Ni content in the internal reforming catalyst layer is 0.1% by mass to 50% by mass. Wang teaches supported nickel catalysts used as direct internal reforming catalyst in molten carbonate fuel cells [title; abs]. Wang teaches the Ni content in the internal reforming catalyst layer to be between 1-20% [i.e. supported catalyst; 0014; 0033], which falls within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoshino in view of Wang to have the Ni content in the internal reforming catalyst layer as doing so provides adequate reforming rate under fuel cell operational conditions [0033].


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20070015015A1 (Hoshino)  and further in view of English translation of JPH0613094A (Yasuo) and US20050250002A1 (Stanley).

Regarding claim 12, Hoshino and Yasuo are silent with respect to wherein a turbulence promotion component for disturbing flow in the reducing gas supply path is provided in the reducing gas supply path . Stanley teaches compositions of fuel cells [abs]. Stanley teaches a turbulence promotion component [0065-0068; i.e to increase the concentration of reactants near the catalyst layer, adding transverse laminar components to the main laminar flow along the channels is recommended. Transverse laminar flows in small/micro channels can transfer reactants with higher concentration to the catalyst layer by two ways:
(i) Stretch and fold volumes of fluid over the cross section to accelerate the diffusion process by increasing contact area.
(ii) Propel the fluid with high-concentration reactants toward the catalyst layer and remove the reaction products from the catalyst layer].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoshino to further include the turbulence promotion catalyst as doing so can improve the electrochemical reaction rate and thus the fuel cell performance [0065-0067].

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20070015015A1 (Hoshino)  and further in view of English translation of JPH0613094A (Yasuo) and US20120015271A1 (Shigezumi)

Regarding claim 16, Hoshino and Yasuo are silent with respect to an inverter for extracting electric power from the fuel cell module. Shigezumi teaches a solid oxide fuel cell [abs] and teaches an inverter [0048; i.e. #54]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoshino in view of Shigezumi to supply electrical power generated by the fuel cell module to the outside [0048].

It is noted, the italic text is considered an intended use language. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 


Claim 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20070015015A1 (Hoshino)  and further in view of English translation of JPH0613094A (Yasuo) and US20060286417A1 (Aoyama)

Regarding claim 17, Hoshino and Yasuo are silent with respect to an exhaust heat utilization unit for reutilizing heat discharged from the fuel cell module and/or the external reformer.	Aoyama teaches a fuel battery system [abs]. Aoyama a reformer and teaches the reformer has a heat exchanger that is used between the reformer and the fuel cell which reads on the claimed language [0015]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoshino in view of Aoyama as enables stable operation of fuel cells and is also a known structural element of a fuel cell [0015].

Regarding claim 18, Hoshino and Yasuo are silent with respect an exhaust heat utilization unit for reutilizing heat discharged from the fuel cell module and/or the external reformer. Aoyama a reformer and teaches the reformer has a heat exchanger that is used between the reformer and the fuel cell which reads on the claimed language [0015]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoshino in view of Aoyama as enables stable operation of fuel cells and is also a known structural element of a fuel cell [0015].

It is noted, the italic text is considered an intended use language. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114).


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/040,594 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘594 application anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907. The examiner can normally be reached 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.G./Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729